                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19CV245-GCM

SHANE REID,                   )
                              )
       Plaintiff,             )
                              )
Vs.                           )                        ORDER
                              )
ANDREW SAUL, Commissioner )
of Social Security,           )
                              )
       Defendant.             )
______________________________)

        This matter is before the Court upon its own motion. Plaintiff has filed a Motion for
Judgment on the Pleadings in which he raises an Appointments Clause claim, citing Lucia v.
SEC, 138 S. Ct. 2044 (2018). The Defendant has filed a Motion for Summary Judgment arguing
that Plaintiff’s Appointments Clause claim is untimely because he never raised it during the
administrative process. Plaintiff contends that he did in fact raise the issue in his request for
review before the Appeals Council, citing the administrative record at Tr. 4 and Tr. 181-82.
However, a review of the record at the pages Plaintiff cites fails to disclose any specific mention
of his Appointments Clause claim. Accordingly, the Plaintiff is directed to supplement his brief
within 7 days of this Order, citing and specifically quoting the administrative record where he
contends he raised the Appointments Clause claim before the Appeals Council.
        IT IS SO ORDERED.
                                       Signed: April 7, 2020
